  Case 16-03252         Doc 36     Filed 01/07/19 Entered 01/07/19 08:03:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-03252
         DARNELL B CLAY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/03/2016.

         2) The plan was confirmed on 04/14/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-03252        Doc 36        Filed 01/07/19 Entered 01/07/19 08:03:15                  Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $2,100.00
       Less amount refunded to debtor                             $197.76

NET RECEIPTS:                                                                                   $1,902.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $90.17
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $90.17

Attorney fees paid and disclosed by debtor:                  $2,105.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid           Paid
AFNI                              Unsecured         183.00           NA           NA            0.00         0.00
CAPITAL ACCOUNTS                  Unsecured          66.00           NA           NA            0.00         0.00
CAPITAL ONE BANK USA              Unsecured         327.00        327.49       327.49        107.56          0.00
CAVALRY SPV I LLC                 Unsecured         549.00        549.04       549.04        169.08          0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured     16,633.40            NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         200.00        888.00       888.00        291.65          0.00
DIVERSIFIED CONSULTANTS INC       Unsecured         161.00           NA           NA            0.00         0.00
IC SYSTEMS                        Unsecured         334.00           NA           NA            0.00         0.00
IC SYSTEMS                        Unsecured         202.00           NA           NA            0.00         0.00
IL DEPT OF REVENUE                Priority             NA         162.00       162.00        162.00          0.00
IL DEPT OF REVENUE                Unsecured           0.00           NA           NA            0.00         0.00
INTERNAL REVENUE SERVICE          Unsecured           0.00           NA           NA            0.00         0.00
INTERNAL REVENUE SERVICE          Priority             NA         551.00       551.00        551.00          0.00
MCSI INC                          Unsecured         200.00           NA           NA            0.00         0.00
MCSI INC                          Unsecured         200.00           NA           NA            0.00         0.00
MCSI INC                          Unsecured         200.00           NA           NA            0.00         0.00
MERRICK BANK                      Unsecured         774.00        472.29       472.29        145.45          0.00
MIDLAND FUNDING                   Unsecured         624.00        626.72       623.72        192.08          0.00
PRA RECEIVABLES MGMT              Unsecured         628.00        627.51       627.51        193.25          0.00
Stellar Rec                       Unsecured         157.00           NA           NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,890.00     65,059.40     65,059.40           0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,633.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,624.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      8,212.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,575.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,349.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      7,791.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      1,790.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      1,213.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      7,443.00            NA           NA            0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      5,202.00            NA           NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-03252       Doc 36     Filed 01/07/19 Entered 01/07/19 08:03:15                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/NELNET   Unsecured      4,628.00            NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,596.00            NA             NA           0.00        0.00
VILLAGE OF EVERGREEN PARK     Unsecured         120.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                   $0.00
       Domestic Support Ongoing                            $0.00             $0.00                   $0.00
       All Other Priority                                $713.00           $713.00                   $0.00
TOTAL PRIORITY:                                          $713.00           $713.00                   $0.00

GENERAL UNSECURED PAYMENTS:                          $68,547.45          $1,099.07                   $0.00


Disbursements:

       Expenses of Administration                              $90.17
       Disbursements to Creditors                           $1,812.07

TOTAL DISBURSEMENTS :                                                                        $1,902.24




UST Form 101-13-FR-S (09/01/2009)
  Case 16-03252         Doc 36      Filed 01/07/19 Entered 01/07/19 08:03:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
